department of the treasury internal_revenue_service washington d c - sc t ep fa p hol --e tax_exempt_and_government_entities_division sef uniform issue list legend taxpayer a amount d amount e amount f amount g amount h amount ira x broker c dear this is in response to your letters dated date date date date and date in which you request a waiver of the 60-day rollover requirement contained in sec_408 of the internal_revenue_code the code taxpayer a believed that he had until the following facts and representations have been submitted under penalty of perjury in support of the ruling requested taxpayer a withdrew amount d from his traditional individual_retirement_account ira x on to return amount d by means of a rollover_contribution into ira x however the 60-day rollover period described in code sec_408 expired on on taxpayer a and agents of broker c discussed what forms were necessary to accomplish taxpayer a’s rollover of amounts e and f held by broker c which amounts would have replaced a significant portion of amount d into ira x after a series of transactions involving taxpayer a’s buying and selling securities taxpayer a was able to accumulate amount h on additionally on _ after a series of contacts with broker c taxpayer a was able to complete the form necessary to effectuate a transfer of amount h held in taxpayer a’s personal non-ira account with broker c to ira x as a rollover_contribution in addition in effectuate a transfer of amount i into his ira x amount became available to taxpayer a on available on could accomplish his intended rollover into ira x _ but taxpayer a requested broker c to make amount _ which taxpayer a believed was the last day on which he taxpayer a also completed a form with broker c to the transfer forms referenced above were faxed by taxpayer a to broker c on but were not received by broker c prior to the end of its normal trading hours amounts h and total amount e taxpayer a sent two checks dated furthermore on and totaling amount f by overnight currier service to broker c taxpayer a had previously provided broker c with directions via fax to deposit the checks as rollover_contributions to taxpayer a’s ira x however the courier service used by taxpayer a did not have delivery service on either checks were not received by broker c until as a result the two or _ after managers at broker c reviewed the timing of taxpayer a's on transfer transactions and the availability of his funds broker c notified taxpayer a that it could not accept amounts e and f as rollover_contributions citing the expiration of the 60-day rollover period found in the code broker c then suggested that taxpayer a contact the internal_revenue_service irs to obtain an extension of the 60-day rollover period taxpayer a contacted the irs shortly thereafter amounts e and f total amount g based on the facts and representations you request that the service waive the 60-day rollover requirement with respect to the distribution of amount g because the failure to waive such requirement would be against equity or good conscience with respect to your ruling_request sec_408 of the code provides that except as otherwise provided in sec_408 any amount_paid or distributed out of an ira shall be included in grdss income by the payee or distributee as the case may be in the manner provided under sec_72 of the code sec_408 of the code defines and provides the rules applicable to ira_rollovers sec_408 of the code provides that sec_408 of the code does not apply to any amount_paid or distributed out of an ira to the individual for whose benefit the ira is maintained if - the entire amount received including money and any other_property is paid into i an ira for the benefit of such individual not later than the 60th day after the day on which the individual receives the payment or distribution or ii the entire amount received including money and any other_property is paid into an eligible_retirement_plan other than an ira for the benefit of such individual not later than the 60th day after the date on which the payment or distribution is received except that the maximum amount which may be paid into such plan may not exceed the portion of the amount received which is includible in gross_income determined without regard to sec_408 sec_408 of the code provides that sec_408 does not apply to any amount described in sec_408 received by an individual from an ira if at any time during the 1-year period ending on the day of such receipt such individual received any other amount described in sec_408 from an ira which was not includible in gross_income because of the application of sec_408 sec_408 of the code provides a similar 60-day rollover period for partial rollovers revproc_2003_16 2003_4_irb_359 date provides that in sec_408 of the code provides that the secretary may waive the 60-day requirement under sec_408 and sec_408 of the code where the failure to waive such requirement would be against equity or good conscience including casualty disaster or other events beyond the reasonable control of the individual subject_to such requirement only distributions that occurred after date are eligible for the waiver under sec_408 of the code determining whether to grant a waiver of the 60-day rollover requirement pursuant to sec_408 the service will consider all relevant facts and circumstances including errors committed by a financial_institution inability to complete a rollover due to death disability hospitalization incarceration restrictions imposed by a foreign_country or postal error the use of the amount distributed for example in the case of payment by check whether the check was cashed and the time elapsed since the distribution occurred the information presented by taxpayer a demonstrates a misunderstanding on taxpayer a’s part of the day rollover period as a result of taxpayer a’s misunderstanding his attempts to effectuate either rollover_contributions or transfers of funds totaling amount g into his ira x were unable to be completed since broker c did not receive either his transfer request or said funds on a timely basis furthermore taxpayer a’s attempts to complete his rollover transactions were hindered because of difficulties he experienced with broker c in completing the necessary forms and because the courier service he used did not have weekend delivery service additionally due to several transactions involving securities taxpayer a was not able to accumulate the necessary funds to effectuate his rollovers until thich was two days after the expiration of the 60-day rollover period based on the above facts and circumstances pursuant to sec_408 of the code the service hereby waives the 60-day rollover requirement with respect to the distribution of amount g from ira x pursuant to this ruling letter taxpayer a is granted a period of days measured from the date_of_issuance of the letter to contribute amount g into an ira which meets the requirements of code sec_408 provided all requirements except the day requirement of code sec_408 of code sec_408 are met with respect to such contribution of amount g to an ira the contribution of amount g distributed from ira x to an ira will be considered a rollover_contribution within the meaning of code sec_408 pursuant to code sec_408 this letter_ruling does not authorize the rollover or transfer into an ira of amounts if any required to be distributed no opinion is expressed as to the tax treatment of the transaction described herein under the provisions of any other section of either the code or regulations which may be applicable thereto this letter is directed only to the taxpayer who requested it sec_61 k of the code provides that it may not be used or cited as precedent if you wish to inquire about this ruling please contact - dlease address all correspondence to se t ep ra t3 id at sincerely yours grane vs loaa frances v sloan managér employee_plans technical group enclosures deleted copy of letter_ruling notice of intention to disclose
